
	

113 HR 5561 IH: Military Corridor Transportation Improvement Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5561
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Butterfield (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate high priority
			 corridors on the National Highway System in the State of North Carolina,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Military Corridor Transportation Improvement Act of 2014.
		2.High priority corridors on National Highway System
			(a)In generalSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032) is
			 amended by adding at the end the following:
				
					(81)United States Route 117/Interstate Route 795 from United States Route 70 in Goldsboro, Wayne
			 County, North Carolina, to Interstate Route 40 west of Faison, Sampson
			 County, North Carolina.
					(82)United States Route 70 from its intersection with Interstate Route 40 in Garner, Wake County, North
			 Carolina, to the Port at Morehead City, Carteret County, North Carolina..
			(b)Inclusion of certain route segments on Interstate SystemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat.
			 2031; 109 Stat. 597; 115 Stat. 872; 118 Stat. 293; 126 Stat. 426) is
			 amended in the first sentence by striking and subsection (c)(57) and inserting subsection (c)(57), subsection (c)(81), and subsection (c)(82).
			
